Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, and alternatively, in view of Ginns (US 2015/0050379), hereinafter Ginns.
Regarding claim 23, Bingham teaches a method for producing at least a part of a sports shoe (footwear/boot, Col. 1, Figs. 1-6), the method comprising:
depositing a first material into a mold (plastic 32m is placed within the heel cavity of the mold 23, Col. 3, lines 50-75, Figs. 1-6);
accumulating the first material in a localized part of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15); and
locally affecting the localized part of the mold using a localized affecting source to at least one of selectively melt or selectively solidify (heater H heats plastic material at the heel portion to flow, be spread, and be partially fused, Col. 3 lines 50-75, Col. 4 lines 5-10, Fig. 2) a selected portion of the first material in the localized part of the mold 
wherein the selected portion of the first material is an amount less than an entirety of the first material (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15), and 
wherein the at least one side of the mold is less than an entirety of the mold (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Figs. 2, 4, 6).
Bingham does not explicitly disclose wherein the localized affecting source is integrally formed with at least one side of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the heater integral with the heel portion of the mold since it has been held that making integral only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to reduce the barrier for heat transfer through the whole entire mold thickness. 
Further, Bingham does not explicitly disclose that the selectively melting/solidifying occurs after the material is accumulated into the localized part of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have re-oriented the mold of Bingham before locally affecting the localized part of the mold since it has been held that the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, does not patentably distinguish the processes. See MPEP 2144.04(IV)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to ensure that the material is in the correct place in the mold before applying heating/cooling. 
In the alternative, Ginns teaches that it is known in the shoe molding arts that a heater can either be abutting the mold (as in Bingham) or be integrated into the mold as claimed [0041].  At the time of the invention it would have been obvious to the person of ordinary skill in the art to substitute one known shoe heating method for another known shoe heating method absent evidence of unexpected results. See MPEP 2143(I)(C). The person of ordinary skill in the art would expect success as Ginns teaches that the heating element can be either integral or non-integral.

Claims 1, 4, 6-8, 10-13, 17-19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, in view of Reinhardt et al. (US 2013/0291409), in view of Boardman (US 2014/0000043), hereinafter Boardman, and alternatively, Ginns (US 2015/0050379), hereinafter Ginns.
Regarding claims 1 and 27, Bingham teaches a method for producing at least a part of a sporting good, the method comprising:
depositing a first material into a mold (plastic 32m is placed within the heel cavity of the mold 23, Col. 3, lines 50-75, Figs. 1-6);
re-orienting the mold to accumulate the first material in a first localized part of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15); and
locally affecting the first localized part of the mold using a first localized affecting source to at least one of selectively melt or selectively solidify (heater H heats plastic material at the heel portion to flow, be spread, and be partially fused, Col. 3 lines 50-75, Col. 4 lines 5-10, Fig. 2) a selected portion of the first material in the first localized part of the mold (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Fig. 2).
Bingham does not disclose that the material deposited into the mold is first and second particulate material, nor does Bingham disclose joining the particles of the first and second particulate materials by melting the outer surfaces of the particles without entirely melting the particles.

Reinhardt discloses a method of making a part of a shoe, wherein first 1535 and second 1536 particulate materials are deposited into a mold (fig 15c, para 245, also see para 164, 193, 201, which discloses different types of particles can be used). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use particulate material for the first and second materials being loaded into the mold of Bingham as taught by Reinhardt as doing such provides good insulation and can be attached to a wide range of materials (para 15, 13).
Reinhardt also discloses that the particles are only partially melted and joined at their surfaces (para 84, 164, 232, 234, 248).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to join the particles of the first and second particulate materials by melting the outer surfaces of the particles without entirely melting the particles as taught by Reinhardt above as doing such enables the particles to chemically bond to each other (para 232).
Bingham does not explicitly disclose that the selectively melting/solidifying occurs after the material is accumulated into the localized part of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have re-oriented the mold of Bingham before locally affecting the localized part of the mold since it has been held that the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, does not patentably distinguish the processes. See MPEP 2144.04(IV)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to ensure that the material is in the correct place in the mold before applying heating/cooling. 
Bingham also does not explicitly disclose locally affecting a second material in a second localized part of the mold.
However, Boardman teaches footwear may include components such as a heel counter and/or toe caps, and discloses forming both features separately through localized heating ([0082], [0098], Figs. 17, 18, 21, 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a toe cap component as disclosed by Boardman to the footwear disclosed by Bingham since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated add a toe cap in order to provide additional reinforcement in the toe region, to resist scuffing and/or protect the toes, as suggested by Boardman ([0085]).
The examiner notes that this combination would suggest a second heater in Bingham that would conduct heat in the toe region of the footwear in order to form the toe cap. Also, all the method steps of the first material would be duplicated for the second material, except for the toe region of the mold. 
Lastly, Bingham does not explicitly disclose wherein the localized affecting sources are integrally formed with two different sides of the mold.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second heater integral with the heel and toe portion of the mold, respectively, since it has been held that making integral only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to reduce the barrier for heat transfer through the whole entire mold thickness. 
In the alternative, Ginns teaches that it is known in the shoe molding arts that a heater can either be abutting the mold (as in Bingham) or be integrated into the mold as claimed [0041].  At the time of the invention it would have been obvious to the person of ordinary skill in the art to substitute one known shoe heating method for another known shoe heating method absent evidence of unexpected results. See MPEP 2143(I)(C). The person of ordinary skill in the art would expect success as Ginns teaches that the heating element can be either integral or non-integral.
Regarding claim 4, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the first localized part of the mold is different from the second localized part of the mold (the first localized portion is in the heel area, and the second localized portion is in the toe area, see claim 1).
Regarding claim 6, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches two or three dimensional movement of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15). The examiner notes that tipping the toe end of the mold upwardly would move the mold in two dimensions. 
Regarding claims 7 and 8, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the step of depositing the first material into the mold comprises a selective depositing of the first material (plastic is placed in the heel cavity 34 of the mold 23, Col. 4, lines 5-10, Fig. 2) into selected areas of the mold (confine the plastic to the desired area, Col. 4, lines 11-15); and
wherein the selective depositing of the first material comprises a movement of the mold (wear resistant material can be confined to the rear portion of the shoe by tipping the toe end upwardly to confine the plastic to the desired area, Col. 4, lines 11-15).
Regarding claim 10, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches the first material can be plastic with fiberglass (wear-resistant plastic may have inclusions of material such as fiberglass, Col. 2, lines 49-69), and Boardman teaches the second material is different (toe cap can be formed of any suitable material such as materials for the upper like rubber, polyurethane, vinyl, nylon, or suitable materials that are flexible, breathable, or lighter weight, [0081] and [0086]). 
Regarding claim 11, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the second material is at least partly deposited onto the at least one of partially melted or solidified portion of the first material (plastic 22 is dropped into the heel cavity in the mold 23, Col. 3, lines 23-39 and lines 50-75, Figs. 2 and 6).
Regarding claim 12, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein at least one of the first material or the second material comprise at least one of foamed particles or fibers (wear-resistant plastic may have inclusions of material such as fiberglass, Col. 2, lines 49-69).
Regarding claim 13, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the first material and the second material are from a same material class comprising a thermoplastic elastomer (the first and second material are the same material and can be nylon, Col. 2 lines 49-69, Col. 3 lines 50-75, Fig. 6).
Regarding claim 17, the combination of Bingham and Boardman teaches all the limitations of claims 1 and 10, and Bingham further teaches further comprising the step of positioning at least one insert in the mold at least one of before or after depositing at least one of the first material or the second material (it is common in the rubber shoe industry to provide inserts of hard material, Col. 1, lines 31-41).
The examiner notes that the claim as written is broad enough to encompass adding an insert at any stage in the production of the shoe as it ranges from before the first material is deposited to after the second material is deposited.
Regarding claims 18 and 19, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein the mold comprises a negative mold  of a substantially complete sports shoe (mold 23 for making boot 20, Col. 2, lines 70-72, Figs. 1 and 2); and 
wherein the mold comprises a structured inner wall that is configured to determine a structure of an outer layer of an upper of a sport shoe (mold 23 having the desired interior configuration for making boot 20 with an upper portion, Col. 2, lines 70-72, Figs. 1 and 2).
The examiner notes that the boot made in Bingham is interpreted to be a sport shoe.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the mold from a boot shape to a sport shoe shape since it has been held that changes in shape are obvious absent persuasive evidence that the particular shape of the claimed mold is significant. See MPEP 2144.04(IV)(B).
Regarding claim 25, the combination of Bingham and Boardman teaches all the limitations of claim 1, and Bingham further teaches wherein each of the first localized affecting source (heater H heats the heel portion of the mold 23 and the plastic material, Col. 3, lines 11-39, Fig. 2) and the second localized affecting source (toe caps formed through localized heating [0082], [0098], Figs. 17, 18, 21, 26) comprises at least one of a heating source or a cooling source.
Regarding claims 26, the combination of Bingham and Boardman teaches all the limitations of claim 1, and the combination of references as applied to claim 1 teaches the first region is the heel/bottom portion and the second region is the toe/forefoot portion.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have switched the first and second region since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, Reinhardt, Boardman (US 2014/0000043), hereinafter Boardman, and alternatively, Ginns (US 2015/0050379), hereinafter Ginns, as applied to claim 1, and in further view of Kujit (US 2015/0118341), hereinafter Kujit.
Regarding claims 20 and 21, the combination of Bingham, Reinhardt, Boardman teaches all the limitations of claim 1, but neither teach the use of a robot arm, nor a multi-axis mounted mold.
However, Kujit teaches a mold is moved by a robot arm, the robot arm being capable of performing three-dimensional movements of the mold (robot arm 3 carries a mold 5, the robot arm 3 has a first 6 and second axis 7 which allows for movement in three dimensions, [0021] and [0024], Figs. 1 and 2); and
wherein the mold comprises a multi-axis mounted mold (robot arm 3 carries a mold 5, the robot arm 3 has a first 6 and second axis 7 which allows for movement in three dimensions, [0021] and [0024], Figs. 1 and 2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the mold of Bingham to the robot arm dislosed by Kujit since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to further facilitate spreading of the material in the three-dimensional mold, as suggested by Kujit (the mold 5 can be subjected to a sequence of movements to achieve an optimum distribution, [0049], Figs. 1 and 2).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US Patent No. 3,035,309), hereinafter Bingham, Reinhardt, Boardman (US 2014/0000043), hereinafter Boardman, and alternatively, Ginns (US 2015/0050379), hereinafter Ginns, as applied to claims 1 and 13, and in further view of DuPont (Hytrel Injection Molding Guide), hereinafter DuPont.
Regarding claims 14-16, the combination of Bingham, Reinhardt, Boardman teaches all the limitations of claims 1 and 13, and both teach using a plastic material, Bingham teaching a wear-resistant plastic (Col. 2, lines 49-69). Neither explicitly discloses using thermoplastic polyester elastomer as the molding material.
However, DuPont teaches Hytrel, a thermoplastic polyester elastomer (pg. 1, “General Information”), that is delivered in the form of pellets with a diameter of approximately 3.2 mm (Hytrel is supplied as cylindrical to oval shaped pellets approximately 3.2 mm in diameter by 3.2 mm, pg. 1, “Product Description”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastic material disclosed by Bingham, Reinhardt and Boardman with Hytrel disclosed by DuPont. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to so in order to use a material with exceptional toughness, resilience, and high resistance to impact and flex fatigue, as suggested by DuPont (pg. 1, “Product Description”).




Response to Arguments
Applicant's arguments with respect to claims 1, 4, 6-8, 10-21 and 25-27 have been fully considered but are moot in view of the new ground(s) of rejection. With respect to claim 23, the examiner respectfully asserts that the limitation does not exclude more than the selected portion from being solidified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748